                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GEORGIA SENATOR NIKEMA WILLIAMS,
et al.,

              Plaintiffs,                              CIVIL ACTION FILE NO.

       v.                                              1:20-CV-04012-MHC

COLIN POWELL, et al.,

              Defendants.

    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY

      Defendants filed a partial motion to dismiss and now seek to stay all

discovery in this matter pending adjudication of that motion. Plaintiffs oppose

Defendants’ efforts to stay these proceedings. Whether or not Defendants’ partial

motion to dismiss is granted—in full, in part, or not at all—the parties will need to

conduct discovery on the same operative facts. A stay of discovery would provide

the parties with no efficiency benefits, but it would exact the certain cost of delay.

                            PROCEDURAL POSTURE

      A brief overview of Plaintiffs’ claims and Defendants’ efforts to partially

dismiss illustrates how the scope of discovery would not be materially affected

by any resolution of Defendants’ motion to dismiss:
       In Count I, Plaintiffs each asserted a claim for their unlawful seizure. These

claims encompass both the false arrest and a malicious prosecution tort

analogues. Defendants did not assert qualified immunity or otherwise move to

dismiss the false arrest aspect of this claim, only taking issue with the malicious

prosecution portion of the claim.

       In Count II, Plaintiffs asserted a claim under the First Amendment.

Plaintiffs’ entitlement to relief stems from (1) their arrest in retaliation for

protected speech, (2) an as-applied challenge to O.C.G.A. § 16-11-34.1 based on

the facts leading to Plaintiffs’ arrest and chilled speech, and (3) a facial challenge

to the same statute. Defendants only moved to dismiss the facial challenge.

       In Count III, Plaintiff Nikema Williams, who was at the time of her arrest a

state senator, asserted that her arrest violated her state law legislator immunity.

Defendants argue only that her legislative immunity alone would not protect her

from arrest, but they have not moved to dismiss Williams’ claim premised on her

false arrest.

                ARGUMENT AND CITATION OF AUTHORITY

       This Court has broad discretion to regulate the cases on its docket,

including the scheduling of discovery or granting a motion to stay pending

resolution of a dispositive motion. See Eisenband v. Starion Energy, Inc., No. 17-


                                           2
80195-CIV-MARRA, 2017 U.S. Dist. LEXIS 97811, at *1-2 (S.D. Fla. June 16, 2017)

(citing Scroggins v. Air Cargo, Inc., 534 F.2d 1124, 1133 (5th Cir. 1976)). Motions to

stay discovery “are not favored because when discovery is delayed or prolonged

it can create case management problems which impede the Court’s responsibility

to expedite discovery and cause unnecessary litigation expenses and problems.”

Id. (quoting Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997)).

      “[A] stay of discovery pending the determination of a motion to dismiss is

the exception rather than the rule” and “[a] request to stay discovery pending a

resolution of a motion is rarely appropriate unless resolution of the motion will

dispose of the entire case.” Ray v. Spirit Airlines, Inc., No. 12-61528-Civ-SCOLA,

2012 U.S. Dist. LEXIS 160948, at *2-3 (S.D. Fla. Nov. 9, 2012) (emphasis added)

(internal citations and quotations omitted); see also McCabe v. Foley, 233 F.R.D.

683, 685 (M.D. Fla. 2006) (stay pending resolution of motion to dismiss only

appropriate where motion is “clearly meritorious and truly case dispositive”

(emphasis added)).

      Any resolution of Defendants’ motion to dismiss will not dispose of the

whole of this case. Far from it. As a practical matter, no matter how this Court

proceeds with adjudicating Defendants’ motion, the scope of discovery will not

be materially affected. Defendants did not point to any way in which the scope of


                                           3
discovery would be affected by their motion to dismiss. Because a discovery stay

would only serve to delay the ultimate resolution of this matter, Defendants’

request to push discovery off should be denied.

         As to Claim I, because Defendants have not moved to dismiss the false

arrest claims, 1 the parties will need to conduct discovery on those issues one way

or the other. While Defendants have moved to dismiss the malicious prosecution

claim, they have pointed to no difference in the scope of discovery that would

result from that claim being out of the case. Practically, no such difference exists.

         Regardless of whether or not there is a malicious prosecution claim,

Plaintiffs’ counsel will certainly ask Defendants about how they applied for the

warrants, what information they knew, what was conveyed to the magistrate,

and how long Plaintiffs were detained. This information is relevant to

Defendants’ knowledge of the key facts, their credibility as witnesses, and

Plaintiffs’ damages. Similarly, defense counsel in civil rights actions—whether

the claims arise in the false arrest and/or malicious prosecution fact pattern—

inevitably ask plaintiffs how long they were detained, what happened at any

court proceedings, and how their experiences affected them. The scopes of

discovery for a false arrest claim, on the one hand, and a false arrest and


1   See Doc. 11-1 at 4 n.2.

                                           4
malicious prosecution claim, on the other, are probably coterminous. To the

extent there would be any material difference, it would be minimal and

idiosyncratic, such that the burdens of a stay are unwarranted.

         As to Claim II, Defendants have only moved to dismiss the portion of the

claim asserting entitlement to facial invalidation of O.C.G.A. § 16-11-34.1. 2 As a

result, the parties will need to conduct discovery as to all of the facts and

circumstances of their as-applied challenges, including Plaintiffs’ arrests and the

resulting damages. A facial challenge, by its very nature, is not fact dependent. In

the event Defendants’ motion to partially dismiss Count II was granted, the

scope of discovery would not be affected.

         Similarly, as to Claim III, Plaintiff Williams’ legislative immunity would

not give rise to significant discovery. Essentially, the scope of this discovery

would involve asking Defendants whether they knew she was a legislator and

whether they knew that legislators had state law immunity from arrest. But

critically, Defendants’ motion to dismiss this aspect of Plaintiff Williams’ claim

only asserts that Williams cannot prevail on a theory that her legislative

immunity alone insulated her from arrest. 3 Defendants do not seek to dismiss



2   See Doc. 11-1 at 8 n.6.
3   See Doc. 11-1 at 18.

                                           5
Williams’ claim to the extent her status as a legislator contributed in some way to

the illegality of her arrest. Thus, the scope of discovery on this claim would also

be unaffected regardless of whether Defendants’ motion is granted in whole, in

part, or not all.

         Any possible material alterations to the scope of discovery arising from

adjudication of Defendants’ partial motion to dismiss are minimal and

speculative. The delay caused by a stay is certain and significant.

                                     CONCLUSION

         For all the above reasons, Plaintiff requests that this Court deny the

Defendants Motion to Dismiss. 4

         Respectfully submitted, this 18th day of January, 2021.

Counsel for Plaintiffs Williams and Barrington-Ward:

         /s/David N. Dreyer
         David N. Dreyer
         Georgia Bar No. 141322
         /s/Michael T. Sterling
         Michael T. Sterling
         Georgia Bar No. 745667
         DREYER STERLING LLC
         437 Memorial Drive, Suite A2
         Atlanta, Georgia 30312
         (404) 234-4447
         david@dreyersterling.com
         michael@dreyersterling.com

4   Plaintiffs’ counsel certifies that this brief is in Book Antiqua, 13 point.

                                              6
Counsel for Plaintiffs Bathrick, Gaggero, Harris, Hooks, Smith, Tucker, Velez,

and Zachary:

       /s/ Gerald Weber                           /s/ Zack Greenamyre
       Gerald Weber                               Zack Greenamyre
       Georgia Bar No. 744878                     Georgia Bar No. 293002
       LAW OFFICES OF GERRY WEBER, LLC            MITCHELL & SHAPIRO LLP
       Post Office Box 5391                       3490 Piedmont Road, Suite 650
       Atlanta, GA 31107                          Atlanta, GA 30305
       (404) 522-0507                             (404) 812-4751
       wgerryweber@gmail.com                      zack@mitchellshapiro.com

       /s/ Ebony Brown
       Ebony Brown
       Georgia Bar No. 412565
       SOUTHERN CENTER FOR HUMAN
       RIGHTS
       60 Walton Street, N.W.
       Atlanta, GA 30303
       (404) 688-1202
       ebrown@schr.org




                                        7
                            CERTIFICATE OF SERVICE

   I hereby certify that I electronically filed the forgoing PLAINTIFFS’

OPPOSITION TO MOTION TO STAY with the Clerk of Court using the

CM/ECF system, which will automatically send email notification of such filing

to all attorneys of record in this case.

  DATED: This the 18th day of January, 2021.


                                                /s/David N. Dreyer
                                               David N. Dreyer
                                               Georgia Bar No. 141322
                                               DREYER STERLING LLC
                                               437 Memorial Drive, Suite A2
                                               Atlanta, Georgia 30312
                                               (404) 234-4447
                                               david@dreyersterling.com




                                           8
